im ae is s department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas release number release date pet sal org organization name address address xx date org address date date taxpayer_identification_number person to contact employee identification_number employee telephone number fi last date to file a petition in tax_court may 20xx certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes org fails to meet the operational_test the foundation promotes and advertises the private_foundation for non-exempt purposes org sole purpose is to attract business for the inn and restaurant the pf property is exclusively devoted to private interest the public benefits are incidental to the benefits received by co-1 the private_foundation is used to generate income for co-1 all income generated from private events inure to the benefit of the for profit business a charitable_organization is an organization whose primary activities are for the benefit of the general_public org specific purpose for which it is organized to educate and inspire individuals particularly the young about exotic and tropical ecosystems and their preservation has failed to materialize an organization fails to qualify for exemption under sec_501 c when they promote the private interest of a for profit business contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing acting director eo examinations enclosures publication publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service exempt_organizations examinations sw 6th court stop plantation florida date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita lough director eo examinations letter catalog number 34809f form 886-a rev date name of taxpayer org schedule number or exhibit explanations of items a tax identification_number year period ended december 20xx legend org organization name xx date secretary president president emp-1 emp address address city city state state chairman chairman sect co-1 co-2 companies issues whether org is operated exclusively for purposes described in sec_501 of the internal_revenue_code more specifically charitable and educational_purposes are the educational activities conducted substantial in nature to be its primary activities whether private benefit exists by providing unlimited use and access to org by a private business to generate income background facts on september 19xx org filed original articles of incorporation with the state of state org is a private_foundation exempt under sec_501 the articles of incorporation provided that its purpose was in part to receive moneys and disburse them exclusively for charitable scientific literary or educational_purposes including the encouragement of art and the preservation of the environment the specific purpose for which org is organized is to educate and inspire individuals particularly the young about exotic and tropical ecosystems and their preservation to accomplish this purpose the corporation will create one or more botanical gardens of museum quality org submitted its form_1023 application_for recognition of exemption to the internal_revenue_service on december 19xx the following individuals are listed as current org directors names president president chariman chairman sect secretary treasurer org - overview and activities org is located at address city state the org is an acre of dense tropical gardens with over imported species of plants as african palms chestnut trees bay rum form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a cen dainty name of taxpayer org schedule number or exhibit explanations of items tax identification_number year period ended december 20xx plants allspice trees exotic fruits bamboos flowers and many more exotic plants org has footbridges leading to streams waterfalls and fresh water swimming ponds filled with tropical fish there are also gazebos and benches blended in throughout the garden with rare bamboos with asian sculptures rare bird’s and imported exotic fish the garden was designed by owner chairman an environmentalist and entrepreneur org is joined by co-1 a stylish boutique hotel a private business co-1 is a small resort a tropical jungle getaway the inn features luxury accommodations tucked away in org the inn has eleven guest rooms with balconies that over look org it also features a four-star restaurant with outdoor a bar and dinning overlooking org the principal attraction to co-1 is org which is featured as apart of the inn in travel literatures articles describe co-1's as having self-sustaining swimming pond the pond is akin to swimming in a large aquarium bathers are joined by a diverse fish habitat the pond is strictly limited to co-1 guest co-1 is listed in the national register of historical places as a historic landmark it’s the oldest house in city dating back to 19xx the gardens land is leased at no charge from co-2 org is funded exclusively by co- inn as a benefit of having access to org to enhance and attract business org receives dollar_figure annually in rent co-1 manages control and directs all activities carried on at org maintaining and beautifying the gardens as desired by co-1 is a significant private benefit the use of the garden to generate income from weddings bar mitzvahs ceremonies’ and other special events also is a private benefit to co-1 the gardens are regularly used for these social events org is open free of charge to the public the grounds supervisor gives tours and is responsible for general daily maintenance he is an employee of co-1 tours are offered four days a week guided tours can be pre-arranged by small groups visitors are allowed to wander through the garden freely tour guide emp-1 explained that most tours are given during cooler months not summer schools in city do not visit frequently due to the cost and budget cuts garden clubs and hotel guest visit the gardens regularly co-1 co-2 is owned by chairman he is a disqualified_person due to his substantial contributions he has contributed over one million dollars since org inception future plans are to expand the gardens and lodgings org is tucked away behind thick hedges off the main street you would never know it was there from the streets it appears to be a private business co-1 and org are inseparable on the property org have an entrance gate with a sign inviting the public org does not advertise to the public the general_public is for the most part unaware born 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a cregealsmuiaiy name of taxpayer org explanations of items tax identification_number year period ended december 20xx org exist no effort is made to advise the general_public of the gardens through publicity or advertisements law sec_501 of the code provides for the exemption of organizations that are organized and operated exclusively for charitable or educational_purposes as long as no part of the net_earnings inure to the benefit of any private shareholder or individuals sec_1 c -1 d i of the code provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles’ as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages sec_1 c -1 c of the income_tax regulations states that an organization is not organized exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of any private shareholder or individuals sec_1 a -1 c of the regulations states that the words private shareholder or individuals refer to persons having a personal or private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for exempt purposes unless it serves a public rather than private interest and that it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders or persons controlled directly or indirectly by such private interest revrul_74_600 states that where the placing of foundation paintings in the residence of a disqualified_person was held to be self-dealing sculptures are outside and the paintings were inside does not change the fact that each situation results in a significant benefit to the disqualified persons from the use of the the fact that the porn ss6-a catalog number 10w page publish no irs gov department of the treasury-internal revenue service form 886-a bea romy explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended december 20xx org foundation’s assets with the limited use by others this benefit to disqualified persons cannot be considered to be incidental or tenuous therefore the placing of a foundation's assets on the grounds of a disqualified person’s property is self-dealing within the meaning of sec_4941 of the code is the service’s position that org primarily benefits the interest of co-1 a for profit government’s position it business the garden is used to promote the business and its assets to generate income for restaurant and inn co-1 advertises org as its principal attraction the advertisement is aimed toward inn and restaurant patrons only co-1 controls org by leasing the garden co-1 determines the activities carried on and derives substantial income from a private_foundation access to org bestows substantial non-exempt private benefits on a for profit business more so than public benefits an organization does not qualify under sec_501 if organization that is not exempt under sec_501 the private_foundation appears to be organized exclusively to enhance and generate income for a non-exempt entity the lease payments paid to the private_foundation although used for maintenance and repairs provides substantial benefits for the inn and restaurant it serves substantial private interest of an in furtherance of co-1 business_purpose which is to generate income the the serene atmosphere of org helps attract customers and businesses to co-1 that would otherwise not be there the advertising and promotion of org as apart of co-1 is foundation’s assets help to generate business for the inn and restaurant the foundation’s educational activity to the public specifically children and youth about the environment is insubstantial conclusion based on the examination its’ the irs's position that org fails to meet the operational_test the foundation promotes and advertises the private_foundation for non-exempt purposes org sole purpose is to attract business for the inn and restaurant the pf property is exclusively devoted private interest the public benefits are incidental to the benefits received by co-1 the private_foundation is used to generate income for co- a charitable_organization is an organization whose primary activities are for the benefits of the general_public org specific purpose for which it is organized to educate and inspire individuals particularly the young about exotic and tropical ecosystems and their preservation has failed to materialize an organization fails to qualify for exemption under sec_501 c when they promote the private interest of a for profit business all income generated from private events inure to the benefit of for profit business born 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service december 20xx schedule number or exhibit explanations of items form 886-a rev date ‘name of taxpayer tax identification_number year period ended org - it is recommended that the service’s letter to org dated january 20xx that recognizes exemption from federal_income_tax under sec_501 be revoke effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
